F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         AUG 13 1997
                             FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    GLENN GALBRAITH,

               Plaintiff-Appellant,
    v.
                                                       No. 96-1437
    AMERITRUST OF CLEVELAND, an                 (D.C. No. 95-WY-2458-AJ)
    Ohio business; DARYL LEAKE, an                      (D. Colo.)
    individual; SOCIETY NATIONAL
    BANK, an Ohio corporation,

               Defendants-Appellees.

    and

    JOSEPH GORMAN, an individual;
    MICHAEL JOPLIN, an individual;
    THE EDUCATION RESOURCES
    INSTITUTE, INC., a Massachusetts
    corporation; TRW, Inc., an Ohio
    corporation; WEST CAPITAL
    FINANCIAL SERVICES
    CORPORATION, a California
    corporation, and DOE entity,

               Defendants.


                             ORDER AND JUDGMENT *




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before BRORBY, BARRETT, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Plaintiff-appellant, appearing pro se, appeals the district court’s grant of

summary judgment in favor of defendants on all his claims. Because plaintiff has

not shown the existence of a genuine issue of material fact, and because

defendants Society National Bank (SNB), Daryl Leake, and Ameritrust of

Cleveland (Ameritrust) are entitled to judgment as a matter of law, we affirm the

summary judgment in favor of these defendants. We dismiss plaintiff’s appeal of

the orders resolving his claims against West Capital Financial Services

Corporation (West Capital) and Michael Joplin for lack of jurisdiction.

      In late April 1995, plaintiff applied for a Law Access Program loan to

defray the costs of an educational program in Singapore during June and July.

Plaintiff intended to leave the country a month early to wed a woman in

Indonesia. On May 8, 1995, plaintiff contacted defendant SNB to determine the

status of his loan. Defendant Leake informed him that the loan had been denied

due to a “charge-off” debt on a credit report issued by TRW, Inc., and that he

                                         -2-
could not reveal the source of the alleged debt, but that such information could be

obtained from TRW. Upon being informed that plaintiff was leaving for

Indonesia the next day, Leake allegedly gave plaintiff the impression he could

reverse the denial if another credit report did not show the “charge-off” debt.

While plaintiff remained on the phone, Leake accessed at least one other credit

report which showed the alleged debt and a consumer statement disputing the

debt. Leake would not identify the credit reporting agency issuing this report, but

allegedly informed plaintiff that he would submit plaintiff’s application to its

guarantor, TERI, for approval.

      On May 11, 1995, Leake submitted plaintiff’s application and credit reports

to TERI, and the application was approved on May 15, 1995. SNB disbursed the

loan to the University of Colorado, and a check was mailed to plaintiff’s parents,

who deposited the funds in plaintiff’s bank account. After leaving the country,

plaintiff made no further efforts to check on the status of his loan or rectify the

alleged error in his credit report until his return in August 1995.

      When plaintiff returned to this country, he picked up a loan rejection letter

sent by SNB on May 8, 1995, informing him that the loan had been denied

because of a charge-off debt reported by “Trw Information Services,” and that

further information could be obtained by contacting the credit reporting agency.

Although the letter gave plaintiff a correct toll-free phone number, it listed an old


                                          -3-
address for the agency. Plaintiff called the listed phone number, but upon hearing

that he could only obtain a copy of his credit report by mail, did not listen to the

rest of the recording which contained a correct address. Plaintiff then located the

correct address through the library, and wrote to TRW, who supplied him with a

credit report. This credit report showed that plaintiff had been issued a loan in

May 1995 by Ameritrust, an entity related to SNB.

      In September 1995, plaintiff filed this action against numerous defendants,

including SNB, Leake, and Ameritrust, as well as the parties allegedly responsible

for reporting the “charge-off” debt, West Capital and Michael Joplin. He claimed

that the denial of his loan and the impugnment of his credit caused his fiancee’s

family to withhold approval of his proposed marriage, required him to live in

unpleasant conditions in Singapore, and caused him severe emotional distress as a

result of the ongoing controversy. Plaintiff’s complaint sought damages for

willful violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681-1681u,

defamation, breach of contract, and products liability.

      Numerous discovery disputes arose during this litigation, in which plaintiff

alleged that defendants had not complied with his requests. In August 1996,

defendants SNB, Leake, and Ameritrust filed a motion for summary judgment,

and plaintiff responded. On September 17, 1996, the district court granted this

motion, and plaintiff filed a notice of appeal on September 20, 1996. On


                                          -4-
September 26, 1996, the district court entered an order granting summary

judgment in favor of defendant West Capital and dismissing defendant Michael

Joplin without prejudice.

      We examine first whether we have jurisdiction over this appeal. Plaintiff’s

September 20, 1996 notice of appeal identified the decision appealed from as the

“JUDGEMENT and ORDER granting two (2) illegally-filed motions for summary

judgement by defendants Ameritrust of Cleveland, Daryl Leake, and Society

National Bank entered in this action on September 16, 1996.” Supplemental

App., doc. 106. The notice of appeal was premature, however, as it was filed

while the claims against West Capital and Michael Joplin remained outstanding.

Upon the district court’s disposal of these claims, the notice of appeal ripened,

providing us with jurisdiction over plaintiff’s appeal. See Lewis v. B.F. Goodrich

Co., 850 F.2d 641, 645 (10th Cir. 1988). Our jurisdiction does not extend,

however, to the district court’s dismissal of the claims against West Capital and

Michael Joplin, as plaintiff did not file a second notice of appeal designating

these orders and judgments as the subject of his appeal. See Fed. R. App. P. 3(c)

(requiring timely notice of appeal designating “the judgment, order, or part

thereof appealed from”); Nolan v. United States Dep’t of Justice, 973 F.2d 843,

845-47 (10th Cir. 1992) (holding that although premature notice of appeal ripened

when order adjudicating outstanding claims was filed, court lacked jurisdiction to


                                         -5-
consider merits of subsequent order absent second notice of appeal or its

functional equivalent).

      We review a grant of summary judgment de novo, applying the same

standards as those used by the district court. See Universal Money Ctrs., Inc. v.

American Tel. & Tel. Co., 22 F.3d 1527, 1529 (10th Cir. 1994). Summary

judgment is appropriate if “there is no genuine issue as to any material fact

and . . . the moving party is entitled to a judgment as a matter of law.”

Fed. R. Civ. P. 56(c). We examine the record and reasonable inferences

therefrom in the light most favorable to the nonmoving party. See Applied

Genetics Int’l, Inc. v. First Affiliated Sec., Inc., 912 F.2d 1238, 1241 (10th Cir.

1990). The nonmoving party may not simply rely on allegations in the pleadings,

however, but must set forth, by affidavits or other evidence, specific facts

sufficient to show a genuine issue for trial. See Celotex Corp. v. Catrett,

477 U.S. 317, 324 (1986); Flight Concepts Ltd. Partnership v. Boeing Co., 38

F.3d 1152, 1156 (10th Cir. 1994).

      Plaintiff argues first that summary judgment was improper because the

evidence showed that defendants willfully violated the Fair Credit Reporting Act.

Under the Act, upon defendants’ denial of plaintiff’s loan application based on

information in a credit report, they were required to disclose that fact to him and

to supply him the name and address of the consumer reporting agency making the


                                          -6-
report. See 15 U.S.C. § 1681m(a) (1995). Plaintiff argues that defendants

violated this duty by failing to identify the producers of those credit reports relied

upon to “confirm the denial” of his loan. See Appellant’s Br. at 23. The statute

does not require such disclosure, however, requiring only that defendants identify

the producer of any credit report actually relied on in denying credit, as was done

here, without regard to subsequent events. Further, plaintiff failed to produce

any evidence that the other credit reports were used to “confirm the denial,”

merely speculating that Leake had some type of authority to override the denial if

other credit reports did not contain the same information. See Appellant’s App.,

doc. 88, ex. D, pp. 9-13. Summary judgment was appropriate on this issue.

      Plaintiff also argues that defendants violated the Act by supplying an

incorrect name and address for TRW, Inc. The district court held that defendants

substantially complied with the requirements of the Act, citing Kiblen v. Pickle,

653 P.2d 1338, 1343 (Wash. Ct. App. 1982). On the undisputed facts, we agree.

The information provided by defendants accomplished the Act’s purpose of

identifying the agency issuing the adverse credit report and giving plaintiff a

method of contacting them. Based on this information, plaintiff, in fact, did

contact TRW. Further, there is no evidence that defendants acted willfully in

sending plaintiff the outdated address.




                                          -7-
      Summary judgment was proper on plaintiff’s breach of contract claim.

Although plaintiff argues that judgment should not have been granted because

defendants breached a contractual duty by not approving his application, which

allegedly satisfied the Law Access Program’s criteria, he provided neither proof

of this contractual duty nor proof that he satisfied the criteria to the district court.

Plaintiff’s belated attempt to attach the contract to his brief will not save this

claim, as we do not consider evidence that was not presented to the district court.

See Allen v. Minnstar, Inc., 8 F.3d 1470, 1475-76 & nn.4, 5 (10th Cir. 1993)

(holding that appellate court will not, in reviewing summary judgment ruling,

consider evidence not before the district court).

      Summary judgment was also proper on plaintiff’s products liability claim.

The district court granted judgment on the belief that Colorado would not

consider credit reports to be “products,” adopting the reasoning of L. Cohen &

Co. v. Dun & Bradstreet, Inc., 629 F. Supp. 1425, 1430-31 (D. Conn. 1986)

(holding that written materials were not products, and noting First Amendment

ramifications of imposing strict liability on protected speech). Plaintiff claims

that this holding ignores the law of the forum state, arguing that Colorado would

consider credit report to be products.

      We need not decide this issue, however, because plaintiff failed to establish

that defendants manufactured such credit reports for sale, as is required to


                                           -8-
maintain a products liability claim under Colorado law. See Colo. Rev. Stat.

§ 13-21-402 (providing strict liability action may not be maintained unless

defendant was manufacturer of product); § 13-21-401 (defining manufacturer as

party who designs or produces product “prior to the sale of the product to a user

or consumer”). Although plaintiff argues that there is evidence that defendants

assembled their own report from raw data, he did not present any such evidence to

the district court. Further, there is no evidence that a report produced by

defendants was then sold to a user or consumer. Finally, Colorado has limited

products liability actions to instances where a product causes “physical harm” to a

consumer, which has not been shown here. See Hiigel v. General Motors Corp.,

544 P.2d 983, 989 (Colo. 1975) (limiting application of strict liability to physical

harm caused to person or property); see also Adams-Arapahoe Sch. Dist. No. 28-J

v. GAF Corp., 959 F.2d 868, 871 (10th Cir. 1992) (noting that Colorado expressly

limited doctrine to physical harm to person or property); Restatement (Second) of

Torts § 402A(1) (1965) (limiting liability to physical harm caused to ultimate

user or consumer).

      Finally, the district court did not err in granting summary judgment before

discovery was completed. In his response to defendants’ motion for summary

judgment, plaintiff made no effort to notify the court that he was unable to

present his case absent additional discovery. See Appellant’s App., doc. 100.


                                         -9-
Nor did he take advantage of Fed. R. Civ. P. 56(f), which allows a party to obtain

a continuance pending further discovery, upon filing an affidavit identifying the

probable facts not available, the steps taken to obtain these facts, and how

additional time will enable plaintiff to rebut defendants’ allegations. See

Committee for the First Amendment v. Campbell, 962 F.2d 1517, 1522-23 (10th

Cir. 1992). “Where a party opposing summary judgment and seeking a

continuance pending completion of discovery fails to take advantage of the shelter

provided by Rule 56(f) by filing an affidavit, there is no abuse of discretion in

granting summary judgment if it is otherwise appropriate.” Pasternak v. Lear

Petroleum Exploration, Inc., 790 F.2d 828, 832-33 (10th Cir. 1986).

      Defendants have moved to strike portions of plaintiff’s brief. Because the

documents attached to plaintiff’s Opening and Reply briefs and certain statements

referenced in the briefs were not presented to the district court, we grant

defendants’ motion insofar as it relates to such documents, statements, and

arguments based thereon. See United States v. Farnsworth, 92 F.3d 1001, 1009

n.5 (10th Cir. 1996) (holding documents attached to appellate brief that were not

before district court will be stricken).

      The portion of plaintiff’s appeal challenging the disposition of his claims

against West Capital Financial Services and Michael Joplin is DISMISSED for




                                           -10-
lack of jurisdiction, and the judgment of the United States District Court for the

District of Colorado is AFFIRMED. The mandate shall issue forthwith.



                                                    Entered for the Court



                                                    James E. Barrett
                                                    Senior Circuit Judge




                                        -11-